Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12/21/2020 has been entered and fully considered. 
Claims 1,3,4,5,6,7,8,9,10,11,13,14,15,16 are pending, of which claims 1,3,4,11 were amended.  The amendments of claims 4,6,8 are withdrawn subject to electon/restriction.
The previous claim objection, “barupstream,” is withdrawn in light of Applicant’s amendment(s) to the claim(s).

Election/Restriction
[Provisionally, it is noted that the Examiner cannot find sufficient support for the newly proposed claim 4 in the original disclosure.]
This application contains claims directed to the following patentably distinct species
I. the previous claim 4 "a fourth membrane separation unit adapted and configured to receive the third permeate"
II. the current claims 4,6,8 “a fourth membrane separation unit adapted and configured to receive the third retentate”. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A)    Separate classification thereof :  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification; and/or
(B) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(C)    A different field of search : Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4,6,8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Objections
Claims 13-16 objected to because of the following informalities:  Claims 13-16 are dependent upon a canceled claim, which is improper.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
'a first membrane separation unit adapted and configured to receive the gaseous feedstream and to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate' in claim 1,
'a second membrane separation unit adapted and configured to receive the first retentate and to produce a second carbon dioxide-enriched permeate and a second methane-enriched retentate' in claim 1,
‘a gas-gas ejector adapted and configured to receive the first permeate and a portion of the gaseous feedstream to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar' in claim 1,

'a compressor adapted and configured to increase the pressure of the gaseous feedstream to a pressure of greater than 8 bar upstream of the first membrane separation unit' in claim 3,
'wherein the third retentate and the second permeate are recycled upstream of the compressor' in claim 5,
'wherein the third permeate is evacuated outside of the plant' in claim 7,
'a) separating the gaseous feedstream with the first membrane separation unit into a first carbon dioxide-enriched permeate and a first methane-enriched retentate' in claim 11,
'b) separating the first retentate with the second membrane separation unit into a second carbon dioxide-enriched permeate and a second methane-enriched retentate' in claim 11,
'c) receiving the first permeate and a portion of the gaseous feedstream with a gas-gas ejector to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar’ in claim 11,
'd) separating the compressed first permeate with a third membrane separation unit into a third methane-enriched retentate and a third CO2-enriched permeate' in claim 11,
'wherein upstream of the first membrane separation unit, the gaseous feedstream is compressed to a pressure of greater than 8 bar' in claim 13,

'wherein the third retentate and the second permeate are recycled jointly upstream of the compressor' in claim 15,
'wherein the fourth retentate and the second permeate are recycled jointly upstream of the compressor' in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3,5,7,9,10,11, 13,14,15,16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 limitation “a first membrane separation unit adapted and configured to receive the gaseous feedstream and to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “membrane” is “adapted and configured to receive the gaseous feedstream and to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

Claim 1 limitation “a second membrane separation unit adapted and configured to receive the first retentate and to produce a second carbon dioxide-enriched permeate and a second methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “membrane” is “adapted and configured to receive the first retentate and to produce a second carbon dioxide-enriched permeate and a second methane-enriched retentate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

Claim 1 limitation “a gas-gas ejector adapted and configured to receive the first permeate and a portion of the gaseous feedstream to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “ejector” is “adapted and configured to receive the first permeate and a portion of the gaseous feedstream to 
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

Claim 1 limitation “a third membrane separation unit able to receive the compressed first permeate in the ejector and to produce a third methane-enriched retentate and a third CO2-enriched permeate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “membrane” is “able to receive the compressed first permeate in the ejector and to produce a third methane-enriched retentate and a third CO2-enriched permeate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "to produce a third methane-enriched retentate and a third CO2-enriched 
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

Claim 3 limitation “a compressor adapted and configured to increase the pressure of the gaseous feedstream to a pressure of greater than 8 bar upstream of the first membrane separation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “compressor” is “adapted and configured to increase the pressure of the gaseous feedstream to a pressure of greater than 8 bar upstream of the first membrane separation unit”.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 

See MPEP § 2181, subsection IV.


Claim 11 limitation “separating the gaseous feedstream with the first membrane separation unit into a first carbon dioxide-enriched permeate and a first methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “membrane” is “separating the gaseous feedstream… into a first carbon dioxide-enriched permeate and a first methane-enriched retentate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "separating the gaseous feedstream… into a first carbon dioxide-enriched permeate and a first methane-enriched retentate," since BAKER's membrane function contradicts the claim’s membrane claimed function.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 

See MPEP § 2181, subsection IV.

Claim 11 limitation “separating the first retentate with the second membrane separation unit into a second carbon dioxide-enriched permeate and a second methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “membrane” is “separating the first retentate… into a second carbon dioxide-enriched permeate and a second methane-enriched retentate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "separating the first retentate… into a second carbon dioxide-enriched permeate and a second methane-enriched retentate," since BAKER's membrane function contradicts the claim’s membrane claimed function.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 

See MPEP § 2181, subsection IV.

Claim 11 limitation “receiving the first permeate and a portion of the gaseous feedstream with a gas-gas ejector to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “ejector” is “receiving the first permeate and a portion of the gaseous feedstream … to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar”.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.


Claim 11 limitation “separating the compressed first permeate with a third membrane separation unit into a third methane-enriched retentate and a third CO2-enriched permeate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “membrane” is “separating the compressed first permeate … into a third methane-enriched retentate and a third CO2-enriched permeate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "separating the compressed first permeate … into a third methane-enriched retentate and a third CO2-enriched permeate" since BAKER's membrane function contradicts the claim’s membrane claimed function.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

Claim 13 limitation “wherein upstream of the first membrane separation unit, the gaseous feedstream is compressed to a pressure of greater than 8 bar” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for what structure is for “the gaseous feedstream is compressed to a pressure of greater than 8 bar”.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

Claim 14 limitation “a step of separating the third permeate with a fourth membrane separation unit into a fourth methane-enriched retentate and a fourth CO2-enriched permeate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."

The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

Claim 16 limitation “wherein the fourth retentate and the second permeate are recycled jointly upstream of the compressor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."

The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3,5,7,9,10,11, 13,14,15,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 limitation “a first membrane separation unit adapted and configured to receive the gaseous feedstream and to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 limitation “a second membrane separation unit adapted and configured to receive the first retentate and to produce a second carbon dioxide-enriched permeate and a second methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "to produce a second carbon dioxide-enriched permeate and a second 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 limitation “a gas-gas ejector adapted and configured to receive the first permeate and a portion of the gaseous feedstream to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure lacks sufficient structure for how a mere “ejector” is “adapted and configured to receive the first permeate and a portion of the gaseous feedstream to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar”. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 limitation “a compressor adapted and configured to increase the pressure of the gaseous feedstream to a pressure of greater than 8 bar upstream of the first membrane separation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure lacks sufficient structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 limitation “separating the gaseous feedstream with the first membrane separation unit into a first carbon dioxide-enriched permeate and a first methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "separating the gaseous feedstream … into a first carbon dioxide-enriched permeate and a first methane-enriched retentate," since BAKER's membrane function contradicts the claim’s membrane claimed function. The disclosure lacks sufficient structure for how a mere “membrane” is “separating the gaseous feedstream … into a first carbon dioxide-enriched permeate and a first methane-enriched retentate”. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 11 limitation “separating the first retentate with the second membrane separation unit into a second carbon dioxide-enriched permeate and a second methane-enriched retentate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "separating the first retentate … into a second carbon dioxide-enriched permeate and a second methane-enriched retentate," since BAKER's membrane function contradicts the claim’s membrane claimed function. The disclosure lacks sufficient structure for how a mere “membrane” is “separating the first retentate … into a second carbon dioxide-enriched permeate and a second methane-enriched retentate”. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 limitation “receiving the first permeate and a portion of the gaseous feedstream with a gas-gas ejector to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar” 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 limitation “separating the compressed first permeate with a third membrane separation unit into a third methane-enriched retentate and a third CO2-enriched permeate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function " separating the compressed first permeate … into a third methane-enriched retentate and a third CO2-enriched permeate," since BAKER's membrane function contradicts the claim’s membrane claimed function. The disclosure lacks sufficient structure for how a mere “membrane” is “separating the compressed first permeate … into a third methane-
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim 13 limitation “wherein upstream of the first membrane separation unit, the gaseous feedstream is compressed to a pressure of greater than 8 bar” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure lacks sufficient structure for “the gaseous feedstream is compressed to a pressure of greater than 8 bar”. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14 limitation “a step of separating the third permeate with a fourth membrane separation unit into a fourth methane-enriched retentate and a fourth CO2-enriched permeate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. US 6630011 (herein BAKER) teaches a membrane to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim(s) 15 has the phrase, “the compressor," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to something in particular (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 16 has the phrase, “the compressor," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to something in particular (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 103 rejection(s).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



With regard to claim 1, JENSVOLD teaches plant for the membrane permeation treatment of a gaseous feedstream comprising at least methane and carbon dioxide for producing a methane-enriched gaseous stream, comprising:, especially at as discussed as follows for the body of the claim
 a first membrane separation unit (211, structural equivalent of adapted and configured to receive the gaseous feedstream 201 and to produce a first carbon dioxide-enriched permeate, near 212, and a first methane-enriched retentate, near 213), especially at fig 2,c12ln59-c13ln4,c14ln30-36
 a second membrane separation unit (221, structural equivalent of adapted and configured to receive the first retentate via 214 and to produce a second carbon dioxide-enriched permeate, near 222, and a second methane-enriched retentate, near 223), especially at fig 2,c12ln59-c13ln17,c14ln30-36
 a compressor 203 (to increase the pressure of the first permeate to a pressure of between 2 (29 psi) and 6 bar and yield a compressed first permeate), especially at fig 2,c12ln59-c13ln25,c14ln30-36; 
20160151739 JAKOBSSON teaches a compressor is an equivalent of gas-gas ejector, especially at abstract 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute compressor for gas-gas ejector JENSVOLD with a gas-gas ejector C (structural equivalent of to increase the pressure of the first permeate to a pressure of between 2 and 6 bar and yield a compressed first permeate) of JAKOBSSON because these two structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute the compressor for gas-gas ejector, as evidenced by JAKOBSSON especially at abstract (MPEP 2144.06)

JENSVOLD does not specifically teach wherein a portion the gaseous feedstream is conveyed from the first membrane separation unit to the gas-gas ejector where it is used as motive gas in the gas-gas ejector
But, WYNN teaches wherein a portion B of the gaseous feedstream (via 724 within the range of is conveyed from the first membrane separation unit) to the gas-gas ejector 702 where it is used as motive gas in the gas-gas ejector, especially at  fig 7, para 163
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine JENSVOLD -JAKOBSSON with wherein a portion of the gaseous feedstream 

With regard to claim 1, JENSVOLD teaches a third membrane separation unit (231, structural equivalent of able to receive the compressed first permeate in the compressor/ejector via 230 and to produce a third methane-enriched retentate, near 233, and a third CO2-enriched permeate, near 232, especially at fig 2,c12ln59-c13ln25,c14ln30-36

With regard to claim 3, JENSVOLD teaches
 a compressor (202 structural equivalent of adapted and configured to increase the pressure of the gaseous feedstream to a pressure of greater than 8 bar, 116 psi, upstream of the first membrane separation unit), especially at fig 2,c12ln25-35,c12ln59-c13ln25,c14ln30-36

With regard to claim 5, JENSVOLD teaches
 wherein the third retentate via 206 and the second permeate via 205 are recycled upstream of the compressor, especially at fig 2,c12ln59-c13ln35,c14ln30-36

With regard to claim 7, JENSVOLD teaches
 232 structural equivalent of wherein the third permeate is evacuated outside of the plant, especially at fig 2,c12ln59-c13ln35,c14ln30-36

With regard to claim 11, JENSVOLD teaches method for membrane permeation treatment of a gaseous feedstream comprising at least methane and carbon dioxide for producing a methane-enriched gaseous stream, comprising the steps of:, especially at as discussed as follows for the body of the claim
 a) with the first membrane separation unit (211, structural equivalent of separating the gaseous feedstream 201 into a first carbon dioxide-enriched permeate, near 212, and a first methane-enriched retentate, near 213), especially at fig 2,c12ln59-c13ln4,c14ln30-36
 b) with the second membrane separation unit (221, structural equivalent of separating the first retentate via 214 into a second carbon dioxide-enriched permeate, near 222, and a second methane-enriched retentate, near 223), especially at fig 2,c12ln59-c13ln17,c14ln30-36
 c) the compressor (203, receiving the first permeate to produce a gas comprised of the first permeate having a pressure of between 2 (29 psi) and 6 bar), especially at fig 2,c12ln59-c13ln25,c14ln30-36; 
20160151739 JAKOBSSON teaches compressor is an equivalent of gas-gas ejector, as taught especially at abstract 
JAKOBSSON teaches a gas-gas ejector C (structural equivalent of to increase the pressure of the first permeate to a pressure of between 2 and 6 bar and yield a compressed first permeate), especially at abstract, claim 4, fig 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was 
JENSVOLD does not specifically teach wherein the gas-gas ejector uses a portion B of the gaseous feedstream as motive gas
But, WYNN teaches gas-gas ejector (702, a portion B of the gaseous feedstream, via 724, as motive gas), especially at fig 7, para 163 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine JENSVOLD -JAKOBSSON with gas-gas ejector (702, a portion B of the gaseous feedstream, via 724, as motive gas) of WYNN for the benefit of a motive gas as taught by WYNN especially at para 163; furthermore, implicitly using the gaseous feedstream as a motive gas means that a portion of the gaseous feedstream would be in the claimed “a gas”
JENSVOLD teaches d) with a third membrane separation unit (231, structural equivalent of separating the compressed first permeate via 230 into a third methane-enriched retentate, near 233, and a third CO2-enriched permeate, near 232), especially at fig 2,c12ln59-c13ln25,c14ln30-36


With regard to claim 13, JENSVOLD teaches
 a compressor (202 of wherein upstream of the first membrane separation unit, the gaseous feedstream is compressed to a pressure within the claimed range; 8 bar is 116 psi; with consideration given to the combination JENSVOLD-JAKOBSSON-WYNN), especially at fig 2,c12ln25-35,c12ln59-c13ln25,c14ln30-36; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide of JENSVOLD-JAKOBSSON-WYNN with wherein upstream of the first membrane separation unit, the gaseous feedstream is compressed to a pressure within the claimed range (8 bar is 116 psi) of JENSVOLD since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A);otherwise, to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)

With regard to claim 14, JENSVOLD of does not specifically teach a step of separating the third permeate with a fourth membrane separation unit into a fourth methane-enriched retentate and a fourth CO2-enriched permeate
JENSVOLD teaches a step with a third membrane separation unit (231, structural equivalent of able to receive the first permeate via 230 and to produce a third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate a step with a third membrane separation unit, for a fourth, (structural equivalent of able to receive duplicate of first permeate, for third, and to produce a duplicate of third methane-enriched retentate, for fourth, and a duplicate of third CO2-enriched permeate, for fourth) of JENSVOLD with such that a step with a fourth membrane separation unit separating the third permeate the third permeate into a fourth methane-enriched retentate and a fourth CO2-enriched permeate of JENSVOLD-JAKOBSSON-WYNN for the benefit of additional purification (MPEP 2144.04 VI-B)

With regard to claim 15, JENSVOLD teaches
 wherein the third retentate via 206 and the second permeate via 205 are recycled jointly upstream of the compressor 203, especially at fig 2,c12ln59-c13ln35,c14ln30-36

With regard to claim 16, JENSVOLD of does not specifically teach wherein the fourth retentate and the second permeate are recycled jointly upstream of the compressor
JENSVOLD teaches wherein the third retentate via 206 and the second permeate via 205 are recycled jointly upstream of the compressor 203, especially at fig 2,c12ln59-c13ln35,c14ln30-36 



Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6168649 (herein known as JENSVOLD) in view of US 20160151739 (herein known as JAKOBSSON) and US 20130239804 (herein known as WYNN) as applied to claim(s) above, and further in view of US 5538536 (herein known as FUENTES).

With regard to claim 9, JENSVOLD does not specifically teach wherein the membranes of the membrane separation units have a same selectivity 
But, FUENTES teaches wherein the membranes of the membrane separation units have a same selectivity, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of membrane selectivity relationship among the membranes of the membrane separation units JENSVOLD-JAKOBSSON-WYNN with wherein the membranes of the membrane separation units have a same selectivity of FUENTES since there is a limited number of selectivity relationship among the membranes of the 

With regard to claim 10, JENSVOLD does not specifically teach wherein the membranes of the membrane separation units have a different selectivity 
But, FUENTES teaches wherein the membranes of the membrane separation units have a different selectivity, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of membrane selectivity relationship among the membranes of the membrane separation units JENSVOLD-JAKOBSSON-WYNN with wherein the membranes of the membrane separation units have a different selectivity of FUENTES since there is a limited number of selectivity relationship among the membranes of the membrane separation units, and the claimed arrangement does not require undo experimentation to find as a workable solution


Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “Applicant thanks the Examiner for the Office Action of June 10, 2020 and Notice of Non-Compliant Amendment of December 16, 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to below argument(s), which the Applicant is invited to see below rebuttal(s), respectively. 

Applicant argues at page(s) 5, particularly “The Examiner interpreted various limitations as means plus function limitations. Applicant respectfully traverses because the Examiner’s finding that such limitations are means plus function limitations is entirely without factual support in the record or any rationale absent such factual support. Rather, the Examiner’s conclusions are but that: merely conclusory. Without any factual or reasoned basis supporting such conclusion, the interpretation of the limitations at issue must be with withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate" since BAKER's membrane function contradicts the claim’s membrane claimed function. The disclosure lacks sufficient structure for how a mere “membrane” is “adapted and configured to receive the gaseous feedstream and to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate”.


In response, respectfully,  The previous claim objection, “barupstream,” is withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 5, particularly “Claims 1 -16 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant asserts that each of the limitations highlighted by the Examiner have explicit support in the claims as originally filed. Rejections under failure to comply with the written description requirement are not sufficient only because the claim limitations at issue are present within the claims and not within the Specification. Thus, the rejection should be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate" since BAKER's membrane function contradicts the claim’s membrane claimed function. The disclosure lacks sufficient structure for how a mere “membrane” is “adapted and configured to receive the gaseous feedstream and to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate”.


In response, respectfully, the Examiner does not find the argument persuasive.  US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate" since BAKER's membrane function contradicts the claim’s membrane claimed function. The disclosure lacks sufficient structure for how a mere “membrane” is “adapted and configured to receive the gaseous feedstream and to produce a first carbon dioxide-enriched permeate and a first methane-enriched retentate”.

Applicant argues at page(s) 6, particularly “With respect to the phrase “a gas-gas ejector adapted and configured to increase the pressure of the first permeate to a pressure of between 2 and 6 bar and yield a compressed first permeate” recited by claim 1, Applicant has replaced that phrase with “a gas-gas ejector adapted and configured to receive the first permeate and a portion of the gaseous feedstream to produce a gas comprised of the first permeate and said portion of the gaseous 
In response, respectfully, the Examiner does not find the argument persuasive.  Claim 1 limitation “a gas-gas ejector adapted and configured to receive the first permeate and a portion of the gaseous feedstream to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The description lacks sufficient structure for how a mere “ejector” is “adapted and configured to receive the first permeate and a portion of the gaseous feedstream to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar”.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV.


In response, respectfully, the Examiner does not find the argument persuasive.  Claim 2 was cancelled.

Applicant argues at page(s) 6, particularly “With respect to the phrase "a compressor adapted and configured to increase the pressure of the gaseous feedstream to a pressure of greater than 8 bar upstream of the first membrane separation unit" recited by claim 3, Applicant asserts that compressors and their function are notoriously well known in the field of the invention such that one of ordinary skill in the art would have clearly envisioned which particular structure and function was implicit such a recitation. Thus, the rejection as to this ground should be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  Among other things, the rejection is supported by the Applicant’s lack of either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.

Applicant argues at page(s) 6, particularly “With respect to the phrase “a fourth membrane separation unit adapted and configured to receive the third permeate and to 
page(s) 7, particularly “Thus, the rejection as to this ground should be withdrawn. Thus, the rejection as to this ground should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  The newly proposed claim 4 is withdrawn in relation to election/restriction; thus, the argument is moot. 

Applicant argues at page(s) 7, particularly “With respect to the phrase "wherein the fourth retentate and the second permeate are recycled upstream of the compressor", Applicant asserts that one of ordinary skill in the art would have clearly recognized the structure implicit in such recitation and that it connoted that the fourth retentate and the second permeate are fed to the integrated process at a point upstream of the compressor. Thus, the rejection as to this ground should be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  The newly proposed claim 6, dependent upon claim 4, is withdrawn in relation to election/restriction; thus, the argument is moot.

Applicant argues at page(s) 7, particularly “With respect to the phrase "wherein the fourth retentate is evacuated outside the plant", one of ordinary skill in the art would have clearly recognized the structure implicit in evacuation, otherwise known as venting, 
In response, respectfully, the Examiner does not find the argument persuasive.  The newly proposed claim 8, dependent upon claim 4, is withdrawn in relation to election/restriction; thus, the argument is moot.

Applicant argues at page(s) 7, particularly “With respect to the phrase "separating the gaseous feedstream with the first membrane separation unit into a first carbon dioxide-enriched permeate and a first methane-enriched retentate" recited by claim 11, Applicant asserts that, given the notoriously well characterized structure and function of gas separation membranes, one of ordinary skill in the art would have clearly recognized the structure implicit in such a phrase. Thus, the rejection as to this ground should be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  The description lacks sufficient structure for how a mere “membrane” is “separating the gaseous feedstream… into a first carbon dioxide-enriched permeate and a first methane-enriched retentate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "separating the gaseous feedstream… into a first carbon dioxide-enriched permeate and a first methane-enriched retentate," since BAKER's membrane function contradicts the claim’s membrane claimed function.


In response, respectfully, the Examiner does not find the argument persuasive.  The description lacks sufficient structure for how a mere “membrane” is “separating the gaseous feedstream… into a first carbon dioxide-enriched permeate and a first methane-enriched retentate”. US 6630011 (herein BAKER) teaches a membrane to preferentially permeate methane, especially at c2ln15-20; which is evidence that a membrane is not sufficient structure for the entire claimed function "separating the gaseous feedstream… into a first carbon dioxide-enriched permeate and a first methane-enriched retentate," since BAKER's membrane function contradicts the claim’s membrane claimed function.

Applicant argues at page(s) 7, particularly “With respect to the phrase “compressing the first permeate to a pressure of between 2 and 6 bar using the gas-gas ejector to produce a compressed first permeate” recited by claim 11, Applicant has replaced that phrase with “receiving the first permeate and a portion of the gaseous feedstream with a gas-gas ejector to"

Applicant argues at page(s) 8, particularly “With respect to the phrase "wherein upstream of the first membrane separation unit, the gaseous feedstream is compressed to a pressure of greater than 8 bar" recited by claim 13, Applicant asserts that compressors and their function are notoriously well known in the field of the invention such that one of ordinary skill in the art would have clearly envisioned which particular structure and function was implicit such a recitation. Thus, the rejection as to this ground should be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  Among other things, the rejection is furthered in support by the Applicant’s lack of either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.

Applicant argues at page(s) 8, particularly “With respect to the phrase "a step of separating the third permeate with a fourth membrane separation unit into a fourth methane-enriched retentate and a fourth C02- enriched permeate" recited by claim 14, again, one of ordinary skill would have clearly recognized that such a membrane included a material that is preferentially selective for carbon dioxide in comparison to methane. Thus, the rejection as to this ground should be withdrawn. Thus, the rejection as to this ground should be withdrawn."


Applicant argues at page(s) 8, particularly “With respect to the phrase "wherein the fourth retentate and the second permeate are recycled jointly upstream of the compressor" recited by claim 16, again, Applicant asserts that one of ordinary skill in the art would have clearly recognized the structure implicit in such recitation and that it connoted that the fourth retentate and the second permeate are fed to the integrated process at a point upstream of the compressor. Thus, the rejection as to this ground should be withdrawn."
page(s) 8, particularly “For the foregoing reasons, the rejection should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  Among other things, the rejection is furthered in support by the Applicant’s lack of either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.

Applicant argues at page(s) 8, particularly “Claims 1-16 were rejected under 35 U.S.C. 112(2) as indefinite. Applicant respectfully traverses because the Examiner has the obligation of supporting a conclusion of indefiniteness with at least some rationale, rather than a merely conclusory statement. Also, the Examiner has merely recycled the same rejections"
page(s) 9, particularly “for failure to comply with the written description, this time changing the label of the rejection to indefiniteness. As explained above, the Examiner has improperly interpreted the limitations at issue as means plus function limitations without providing any factual support or rationale. Thus, any rejection of the claims based upon such faulty interpretation is fatally defective here.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant's miss-characterizing 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as supposedly the same as 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is clearly incorrect, by the different statutes, and the different requirements.  It is taken that the Applicant has failed to specifically and explicitly address any specific flaw in particular issues under the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection.

Applicant argues at page(s) 9, particularly “Claim(s) 1,3, 5, 7, 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 6168649 (herein known as JENSVOLD) as evidenced by US 20160151739 (herein known as JAKOBSSON) OR, in the alternative, under 35 U.S.C. 103 as obvious over US 6168649 (herein known as JENSVOLD) in 
page(s) 9, particularly “With respect to the rejection of claims 1,3,5, 7, and 11, the Examiner’s anticipation and obviousness rejections live or die on whether: 1) the claim limitations reciting a gas-gas ejector are properly construed as means plus function claims, and 2) a gas-gas ejector is properly considered a structural equivalent of a compressor.
page(s) 9, particularly “With respect to element (1), Applicant refers the Examiner to their argument
page(s) 9, particularly “above.
page(s) 9, particularly “With respect to element (2), the mere fact that a prior art references discloses the possibility of using a first piece of equipment (such as an ejector) or a second piece of equipment (such as a compressor) to perform the same function does not mean that such pieces of equipment are structural equivalents. Rather, the two pieces of equipment have significant differences in both structure and function.
In response, respectfully, the Examiner does not find the argument persuasive.  
Regardless of whether "gas-gas ejector" is interpret as “The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph” or not, the claim(s) is/are still sufficiently rejected under 35 U.S.C. 103 with the references cited, under “The claims in this application are given 
Applicant's merely refusing to recognize the prior art existence is not sufficient, in overcoming the prior art teachings; specifically JAKOBSSON teaches a compressor is an equivalent of gas-gas ejector, especially at abstract 

Applicant argues at page(s) 10, particularly “As explained above, a gas-gas ejector is not a structural equivalent of a compressor. This the anticipation rejection of claims 1,3,5, 7, and 11 is fatally defective."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant's merely refusing to recognize the prior art existence is not sufficient, in overcoming the prior art teachings; specifically JAKOBSSON teaches a compressor is an equivalent of gas-gas ejector, especially at abstract 

Applicant argues at page(s) 10, particularly “With respect to the rejection of claim 11 in particular, the Examiner asserts that Jensvold discloses the separation of a feedstream containing methane and carbon dioxide into a permeate enriched in carbon dioxide and a retentate enriched in methane. This is factually incorrect. While Jensvold discloses that a feedstream (to be separated into a gas enriched in a noble gas and gas deficient in the noble gas) may contain gases such as hydrogen, helium, oxygen, nitrogen, carbon dioxide, carbon monoxide, methane, other light hydrocarbons, argon, neon, xenon, nitrogen dioxide, nitrous oxide, and sulfur dioxide, Jensvold fails to disclose separation of such a feedstream into a permeate enriched in carbon dioxide and a 
In response, respectfully, the Examiner does not find the argument persuasive.  The office action stated c14ln30-36, not c14ln10-20; Applicant's merely refusing to recognize the prior art existence is not sufficient, in overcoming the prior art teachings.

Applicant argues at page(s) 11, particularly “Claims 4, 6, and 8 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Jensvold with or without Jakobsson. Applicant respectfully traverses."
page(s) 11, particularly “With respect to the rejection of claims 4, 6, and 8, the Examiner’s obviousness rejection live or die on whether a third membrane separation unit (able to receive a compressed first permeate from a gas-gas ejector and produce a third methane-enriched retentate and a third C02-enriched permeate) is structurally equivalent to both such a third membrane and also a fourth membrane separation unit that is adapted and configured to receive the third retentate (not third permeate) and to produce a fourth methane-enriched retentate and a fourth C02-enriched permeate.
In response, respectfully, the Examiner does not find the argument persuasive.  
The Examiner disagrees with the Applicant's assertion that supposedly "bviousness rejection live or die on whether a third membrane separation unit (able to receive a compressed first permeate from a gas-gas ejector and produce a third methane-enriched retentate and a third C02-enriched permeate) is structurally equivalent to both such a third membrane and also a fourth membrane separation unit that is adapted and configured to receive the third retentate (not third permeate) and to produce a fourth 

Applicant argues at page(s) 11, particularly “Applicant asserts that they are not because they have significant structural and functional differences."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to specifically and explicitly state the alleged "significant structural and functional differences." 

Applicant argues at page(s) 11, particularly “Clearly, they have wholesale structural differences because one is a single membrane separation unit while the other is two membrane separation units."
In response, respectfully, the Examiner does not find the argument persuasive.  JENSVOLD teaches a step with a third membrane separation unit (231, structural equivalent of able to receive the first permeate via 230 and to produce a third methane-enriched retentate, near 233, and a third CO2-enriched permeate, near 232), especially at fig 2,c12ln59-c13ln25,c14ln30-36 


Applicant argues at page(s) 11, particularly “They also have clear functional differences. Because the third retentate is at a lower pressure than the first permeate, permeation of carbon dioxide across the third membrane separation unit occurs with a significantly higher driving force than the corresponding permeation of carbon dioxide across the fourth membrane separation unit. Also, when the third retentate is fed to the fourth membrane separation unit (instead of being recycled upstream of the compressor as in claim 3), an amount of methane that would otherwise be recycled upstream of the compressor is in fact lost to the fourth permeate."
page(s) 11, particularly “Thus, the rejection should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant is not arguing the combination, which JENSVOLD teaches a step with a third membrane separation unit (231, structural equivalent of able to receive the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate a step with a third membrane separation unit, for a fourth, (structural equivalent of able to receive duplicate of first permeate, for third, and to produce a duplicate of third methane-enriched retentate, for fourth, and a duplicate of third CO2-enriched permeate, for fourth) of JENSVOLD with such that a step with a fourth membrane separation unit separating the third permeate the third permeate into a fourth methane-enriched retentate and a fourth CO2-enriched permeate of JENSVOLD-JAKOBSSON-WYNN for the benefit of additional purification (MPEP 2144.04 VI-B)

Applicant argues at page(s) 11, particularly “Second Claim Rejection Under 35 U.S.C. § 103:"
page(s) 11, particularly “Claims 2, 12, 13, 14, 15, 16 were rejected under 35 U.S.C. 103(a) as obvious over JENSVOLD (with or without JAKOBSSON), in view of US 20130239804 (herein known as WYNN). Applicant respectfully traverses because, as argued above,
page(s) 12, particularly “Jensvold (with or without Jakobsson) fails to render obvious the claimed subject matter and because Wynn fails to cure the deficiencies. Thus, the rejection should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  


Applicant argues at page(s) 12, particularly “Claim 9 and 10 were rejected under 35 U.S.C. 103(a) as obvious over JENSVOLD (with or without JAKOBSSON) in view of US 5538536 (herein known as FUENTES). Applicant respectfully traverses because, as argued above, Jensvold (with or without Jakobsson) fails to render obvious the claimed subject matter and because Fuentes fails to cure the deficiencies."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 2712721166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776